Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The submission entered April 1, 2021 in response to an Office Action mailed January 6, 2021 is acknowledged.
Claims 1, 3-12, 14-17, 19-23 are pending.  Claim(s) 2, 13, 18 is/are cancelled.  Claim(s) 1, 3-10 is/are currently amended. Claim(s) 19-23  is/are newly presented.
The objections to the specification presented in the Office Action listed above are hereby withdrawn.
The rejection(s) of claim(s) 1-18 under 35 U.S.C. 112 as presented in the Office Action listed above are hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new ground(s) of rejection has been made in view of Ball et al. (USPN 6866125) and JP2006027828A. 



Claim Objections
Claim 9 lacks antecedent basis for "the charging areas". Claim 4 sets forth the charging areas, however, claim 9 is not dependent upon claim 4. Claim 9 should be amended to provide antecedent basis for the limitation or amended to be dependent upon claim 4.
Claim 11 lacks antecedent basis for "charging areas". Claim 4 sets forth the charging areas, however, claim 9 is not dependent upon claim 4. Claim 11 should be amended to provide antecedent basis for the limitation or amended to be dependent upon claim 4.
Claim 12 lacks antecedent basis for "the charging area". Claim 4 sets forth the charging areas, however, claim 9 is not dependent upon claim 4. Claim 12 should be amended to provide antecedent basis for the limitation or amended to be dependent upon claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball et al. (USPN 6866125) in view of Japanese Document (JP 2006027828A, copy provided by applicant, machine translation attached, hereafter '828.
Regarding Claim(s) 1, Ball et al. (USPN 6866125) teaches a passenger transport system comprising: an escalator (10) or moving walkway comprising at least one handrail assembly, the at least one handrail assembly comprising a mobile handrail (12); and a mobile device charging device (charging station 38), wherein, during a passenger transport, the mobile device charging device is configured for charging an energy storage (power source 20) of a mobile device (illumination unit 27), the mobile device charging device comprising a transmitter device [Col 3:61, "coil"] adapted to provide a charging zone for wirelessly transmitting energy to a mobile device in a vicinity of the handrail. The mobile device comprises a power block (19) connected to an optic fiber (26), as seen in Figure 4. The mobile devices are part of the handrail and move along the path of the handrail. The charging device is a circuit configured to provide an electromagnetic power signal to a charging circuit (22) of the power block [Col. 3:50-65]. Since the illumination device moves, it is considered a mobile device, as broadly claimed. The mobile device is charged by the charging stations placed around the path of the handrail; therefore, each 
Regarding Claim(s) 3, Ball et al. teaches the limitations described above, yet fails to teach the transmitter device is integrated into the static handrail guide on which the mobile handrail is rotatably arranged. This is taught by '828. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to integrate the transmitter device into the static handrail guide to maintain a uniform distance between the transmitter device and the mobile device.
Regarding Claim(s) 4, Ball et al. teaches at least one charging area for each of the a plurality of mobile devices configured to be moved along the charging zone at a transport speed of the passenger transport system. Each charging station would provide a charging area.


Allowable Subject Matter
Claims 5-12, 14-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim(s) 19, the prior art fails to anticipate or fairly suggest a display device for marking charging areas and/or charging zones, combined with the rest of the claim language.
Regarding Claim(s) 23, the prior art fails to anticipate or fairly suggest a data interface configured to communicate with a mobile device, combined with the rest of the claim language.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R HARP/Primary Examiner, Art Unit 3651